Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 01/11/2021. In virtue of this communication, claims 1-13 are currently pending in the instant application. 

Response to Arguments
 	Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Please see the revised rejection in view of the amendment’s being argued. 
 	Applicant argues in part stating that “Wang does not disclose or suggest using an image of the area without occupants to determine what the foreground and background portions of the image are. Rather, Wang discloses a system that utilizes a depth sensor to determine what the background of an image is based on a distance from the depth sensor. (See, e.g., [0050], "The method may detect foreground pixels that are closer to the depth sensor with a given predefined threshold using background subtraction (606)").”
 	The Examining division respectfully disagrees. The background model of Wang is equated to the image of an area without occupants (see e.g. par. 0042, fig. 6 (604), where the background model is used to detect living beings by background subtraction methods. “Motion detection data included in the depth, motion or visual data 358 may be useful to identify where people appear in the scene. For example, a background model may be established to detect motion based on background subtraction methods.”).  
Therefore, Wang uses a learned background model at step 604 (i.e. an image of the background without movement or people appearing) and subtracts this from the input image of the . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2014/0277757 A1). 

 	Regarding Claim 13 Wang teaches the limitations "A RGBD sensing based detection system comprising: (par. 0036 "a control system 300 for providing environmental comfort [...] The 3D human activity and environment sensors 354 may include one or more depth sensors (not shown) and one or more motion/visual sensors (not shown)"; Fig. 3, system 300);
 	an object detection module configured to receive an input image of an area, the object detection module executing a training engine, wherein the training engine is configured to:  (see par. 0037 and 0040, where the data center 312 receives depth, motion and visual data and learns patterns of activities (i.e. training); Also see Fig. 1, where visual sensor 110 captures input image of an area such as building boundary);
 	classify elements in the input image into one or more background images and one or more foreground images using an image of the area taken without occupants in the area;  14WO 2018/114443PCT/EP2017/082301 (par. 0050 "The method may start (600) and learn a background model of a scene (604). Here, the background model of 
 	subtract at least one or more of the background images from the input image; (par. 0050 "The method may detect foreground pixels [...] using background subtraction") ,
 	annotate one or more occupants or one or more objects in at least one of the foreground images"  (par. 0050 "The method may use to label the foreground pixels into disconnected objects").

 	Claim 1 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 2 Wang teaches the limitations "The sensing based detection system of claim 1 further comprising a communication interface coupled to the object detection module for transmitting the processed image" (see fig. 3 and par. 0038, where system communicates over networks via a  communication interface). 

	Regarding Claim 3 Wang teaches the limitations "The sensing based detection system of claim 2 wherein the element is at least one of an event, an occupant, or an object" (see par. 0039, fig. 3 (308a-c), where element in an occupant). 

	Regarding Claim 4 Wang teaches the limitations "The sensing based detection system of claim 2 wherein the processed image is used to control a condition of an environment within a site or a location" (see fig. 3 and par. 0040, where heating, air-conditioning and ventilation is controlled). 

	Regarding Claim 5 Wang teaches the limitations "The sensing based detection system of claim 4 wherein the condition of the environment is at least one of heating and cooling conditions, lighting 

	Regarding Claim 6 Wang teaches the limitations "The sensing based detection system of claim 2 further comprising a device coupled to the communication interface" (see fig. 3 and par. 0038, the environmental controller is coupled to communication interface). 

	Regarding Claim 7 Wang teaches the limitations "The sensing based detection system of claim 6 wherein the device is controlled by at least one of the sensing based detection system, or a processor, or a client machine" (see par. 0031, 0040 and 0052, where system is controlled based on sensing detection of occupants). 

	Regarding Claim 8 Wang teaches the limitations "The sensing based detection system of claim 7 wherein the device is a HVAC unit, a lighting unit, and a security unit" (see par. 0031, 0040, 0052 and fig. 3 (HVAC system 352). 

	Regarding Claim 9 Wang teaches the limitations "The sensing based detection system of claim 7 wherein the client machine is a personal computer or desktop computer, a laptop, a cellular or smart phone, a tablet, a personal digital assistant (PDA), and a wearable device" (see fig. 7,  par. 0023 and 0074, showing implementation on a computer). 

	Regarding Claim 10 Wang teaches the limitations "The sensing based detection system of claim 2, further comprising a camera" (see par. 0027, 0029 and 0031, fig. 1 (“motion/visual sensor 110”). 

Claim 11 Wang teaches the limitations "The sensing based detection system of claim 2, further comprising a camera including a depth imaging sensor" (see par. 0025, 0027 and fig. 1 (depth sensor 104). 

	Regarding Claim 12 Wang teaches the limitations "The sensing based detection system of claim 10 or 11, wherein the camera includes a RGB imaging sensor" (see par. 0027, 0029 and 0031 and fig. 1 “motion/visual sensor 110). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648